Title: Thomas Jefferson to George Flower, 18 August 1816
From: Jefferson, Thomas
To: Flower, George


          
            Sir
            Monticello Aug. 18. 16.
          
          Your favor of the 6th came to hand the day before yesterday. independant of the moral considerations which dictate to us to be useful to one another, the letters of Messrs La Fayette and Lasteyrie would have been a sure passport to any service I can render you. if, as I presume, your purpose is to fix yourself in the US.  my first advice to you would be not to be hasty in fixing yourself doing it, but to examine for yourself places, climates & societies, and chuse what suits best your own habits physical & moral, your own inclinations and pursuits. all our middle climates, say
			 from 40.° to 36.° of Lat. are comfortable and healthy above the tide-waters. beyond these there is too much of either winter or summer. should you conclude to take such a survey, I would
			 recommend
			 that
			 your rout from Washington shall be by Prince William Courthouse, Fauquier C. H. Culpeper C. H. Orange C. H. to this place, and hence by Nelson C. H. and Amherst C. H. to Lynchburg on James river. if you should reach this place during this month I shall be here, happy to recieve you; if later than the 1st day of Sep. I shall be gone on with my family to a possession I have near Lynchburg where I shall stay 6. or 8. weeks. I shall be glad that you become one of my family at either place, and make a station of it for contemplating what further you will conclude to do. on your
			 return to Philadelphia I would recommend your passing along the valley between the blue ridge & North mountain, that is to say by the Peaks of Otter, Natural bridge, Staunton, Winchester Harper’s ferry, Frederictown & Lancaster. you will thus have seen the two by far most interesting lines of Country of this state. with the tender of my services in any way in which they can be useful I pray you to accept assurances of my best wishes for your success & of my great respect.
          Th: Jefferson
        